Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
In the preliminary amendment dated 25 June 2020, no claims were amended. 
The present office action represents the first action on the merits.
Claims 1-3 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: the Application Data Sheet dated 27 May 2020 failed to indicate “Prior Application Status” associated with each priority document and thus Applicant’s claim to priority is insufficient. Applicant is advised to file a revised ADS correcting the claim to priority. See MPEP 211.02(a). In the interest of compact prosecution, the Examiner has evaluated the claims as if the claim to priority was correct.



Specification
The Abstract of the disclosure is objected to because it exceeds 150 words. See MPEP 608.01(b). Appropriate correction/clarification is required.

Claim Objections
Claim 1 is objected to because the claim recites “a plurality of terminals” yet then refers to “the terminal;” however, no particular terminal of the plurality was identified in the claim. The Examiner suggests referring to the terminal as “a first terminal of the plurality of terminals.” Appropriate correction is required. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a system for integrating medical records.
The limitations of manage IDs of facility users at each facility among a plurality of facilities; manage document categories being used at each facility among the plurality of facilities; record document data for each document category at each facility among the plurality of facilities; manage access rights of staff for each document category at each facility among the plurality of facilities; authenticate staff for each document category at each facility based on a staff ID and a received password; associate different user IDs indicating same user between the facilities, transmit the referenced document data to the staff related to the staff ID already authenticated as reference request source in case where a user ID associated among the facilities exists, and where the document category related to the user that the staff has rights to access at the referenced document data exists; reference, for each facility among the facilities and each document category, a  document the staff has rights to access at the plurality of facilities, the document relating to a designated user; attach tags to referenced document data, the tags each indicating reference facility as a reference source; output a calendar-style screen based on a referenced multi-facility document on the terminal based on the referenced document data with the tags transmitted to the terminal; output the calendar-style screen including a row indicating dates, a column indicating document category, a cell indicating the multi-facility document, and an object indicating the facility related to the multi-facility document; output the calendar-style screen including a dividing line between the multi-facility documents within the cell in case where the cell indicates the multi-facility documents related to different facilities; and output, in similar manners, documents classified under similar document categories at different facilities on the terminal, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. 
That is, other than reciting a system implemented by a facility-specific server and a shared server, the claimed invention amounts to managing personal behavior or interaction between people. For example, but for the servers, this claim encompasses a person sharing documents based on permissions in the manner described in the identified abstract idea, supra. The Examiner notes that “method of organizing human activity” includes a person’s interaction with a computer (see October 2019 Update: Subject Matter Eligibility at Pg. 5). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a facility-specific server including a processor connected to a memory and a shared server including a processor connected to a memory that implements the identified abstract idea. The servers are not described by the applicant and are recited at a high-level of generality (i.e., a generic server performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim further recites the two additional elements of (1) a plurality of terminals and (2) causing display of data. Regarding (1), the terminals represent a location from which data is received (though data is only received from one terminal) and thus the terminals serve to generally link the abstract idea to a particular technological environment or field of use. MPEP 2106.04(d)(I) indicates that generally linking an abstract idea to a particular technological environment or field of use cannot provide a practical application. Regarding (2), the display of outputted data is recited at a high level of generality and amounts to the mere transmission of data, which is a form of extra-solution activity. Extra-solution activity cannot provide a practical application. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using servers to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (1) a plurality of terminals and (2) causing display of data were considered to generally link the abstract idea to a particular technological environment or field of use or were considered extra-solution activity. Regrading (1), this has been re-evaluated under the “significantly more” analysis and has also been found insufficient to provide significantly more. MPEP 2106.05(A) indicates that generally linking an abstract idea to a particular technological environment or field of use cannot provide significantly more. Regarding (2), this has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting (i.e., causing display of) data over a network has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.	
Claims 2-5, 8-10, and 12 are similarly rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Claim(s) 2 merely describe(s) functions performed on the plurality of terminals which are interpreted as part of the abstract idea. The terminals are alternately interpreted as generic computers in the same manner as the servers and are insufficient to provide a practical application or significantly more for the same reasons. Claim(s) 3 merely describe(s) recording and designating data.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “causes display of, in similar manners, documents classified under similar document categories at different facilities on the terminal.” The term “similar” in the claim is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A review of the disclosure does not reveal any measure as to what “similar” means with regard to displaying the documents.
Claim 1 recites “causes display of a calendar-style screen...causes display of the calendar-style screen... causes display of the calendar-style screen....” The claim is indefinite because it is unclear whether the calendar-style screen is displayed once or multiple times. It appears from the Specification [Para. 0031] and context of the claim that there is only one calendar display and that the subsequent recitations are merely further defining the display. The Examiner suggest reciting the subsequent displays as wherein clauses that further define the displayed data.
Claim 1 recites “transmits the referenced document data to the staff related to the staff ID already authenticated as reference request source in case where a user ID associated among the facilities exists.” The claim is indefinite because the Examiner cannot discern what the limitation requires. First, there is no references document recited, so this lacks antecedent basis. Second, no actual authentication has occurred and thus it is unclear what this is in reference to.  Third, there appears to be an article missing between “in case.” Perhaps the Applicant meant “in the case?” Finally, it is unclear what “in [the] case where a user ID associated among the facilities exists” is trying to state. A review of the Specification (see, e.g., Para. 0029) does not provide any clarity. The Examiner is very confused as to what the claim requires. For the purposes of examination the Examiner interprets the claim to require that the server has the capability to transmit a document to an authorized an authorized user based on a request. 
Claim 1 recites “causes display of the calendar-style screen including a dividing line between the multi-facility documents within the cell in case where the cell indicates the multi-facility documents related to different facilities.” The claim is indefinite because it is unclear what “in case where the cell indicates the multi-facility documents related to different facilities” is referring to. In the previous limitation the cell only indicated the multi-facility document, not that the document is related to different facilities. There appears to be some claim language missing in the claims. A review of the Specification does not provide any clarity as it only reiterates the claim language.
By virtue of their dependence from Claim 1, this basis of rejection also applies to dependent Claims 2-3.
Claim 3 recites “wherein the processor of the shared server records, for each user, a facility being currently used, a facility to be used in the future, and a period of use, and, when a user and a date are designated, automatically designates the principal facility.” It is unclear how the system can store “a facility to be used in the future, and a period of use” when that data is never entered, received, or otherwise accessed by the system. This amounts to the claim being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Mok et al. (U.S. Pre-Grant Patent Publication No. 2003/0140044) in view of Schurenberg et al. (U.S. Pre-Grant Patent Publication No. 2002/0007284).



REGARDING CLAIM 1
Mok teaches the claimed integrated multi-facility electronic medical record system comprising:
a plurality of terminals; [Fig. 5 teaches client systems.]
a facility-specific server including a processor connected to a memory that: [Fig. 5, Para. 0056 teaches a server. Fig. 7 teaches multiple facilities.]
manages IDs of facility users at each facility among a plurality of facilities; [Para. 0057 teaches users logon.]
manages document categories being used at each facility among the plurality of facilities; [Para. 0051, 0054 teaches managing records from multiple provider systems are categorized. Para. 0079 teaches multiple patients.]
records document data for each document category at each facility among the plurality of facilities; [Para. 0053, 0054, 0060 teaches that classified records are stored for each facility.]
manages access rights of staff for each document category at each facility among the plurality of facilities; [Para. 0061 teaches that the plurality of healthcare provider, who are at facilities, are allowed access based on authorization.]
authenticates staff for each document category at each facility based on a staff ID and a password received from the terminal; [Para. 0057, 0124, Table 4 teaches access rights for users based on password and member ID.]
[...],
transmits the referenced document data to the staff related to the staff ID already authenticated as reference request source in case where a user ID associated among the facilities exists, and [As best understood by the Examiner, Para. 0057, 0124, Table 4 teaches that authorized users may access patient records which they are given permission to access.]
where the document category related to the user that the staff has rights to access at the referenced document data exists; and [As best understood by the Examiner, Para. 0057, 0124, Table 4 teaches that authorized users may select and access documents. Para. 0054 teaches that the documents have categories that may be used to select the particular documents.]
a shared [...] that: 
references, for each facility among the facilities and each document category, a document the staff has rights to access at the plurality of facilities, the document relating to a designated user; [Para. 0057 teaches that the server includes indication of the data that may be accessed by users.]
attaches tags to referenced document data, the tags each indicating reference facility as a reference source; [Fig. 16-18, Para. 0064 pages tagged with the healthcare provider name which indicates the source of the document.]
causes display of a calendar-style screen based on a referenced multi-facility document on the terminal based on the referenced document data with the tags transmitted to the terminal; [Fig. 9, 16-18, Para. 0065 teaches that patient certain record information is displayed in a grid (calendar-style screen) format.]
causes display of the calendar-style screen including a row indicating dates, a column indicating document category, a cell indicating the multi-facility document, and an object indicating the facility related to the multi-facility document; [Fig. 9, 16-18 teaches that the displayed data includes a date column, a category column, a document Id category column having a cell for each document (a cell indicating the multi-facility document), and a record provider column.]
causes display of the calendar-style screen including a dividing line between the multi-facility documents within the cell in case where the cell indicates the multi-facility documents related to different facilities; and [Fig. 17 teaches that the document ID column and the remaining data is separated by a line, where the all of the documents listed are interpreted as that the document is accessible by different facilities.]
causes display of, in similar manners, documents classified under similar document categories at different facilities on the terminal. [As best understood by the Examiner, teaches that “Physical Exams: categories are displayed and “Doctor’s Notes: Progress Notes (untyped)” categories are displayed in similar manners.]
Mok may not explicitly teach
a shared server including a processor connected to a memory
However, a claim may be rendered obvious where the limiting function is that of splitting prior-known elements and or functionality into discrete elements. MPEP 2144.04. In this case, the limiting function is that of splitting functionality performed by one server into two separate servers (a facility-specific server and a shared server). As such, the recitation of a second server (a shared server including a processor connected to a memory) would have been prima facie obvious to one of ordinary skill in the art at the time of the invention in view of the recitation of a first server (the server of Mok). 
Mok may not explicitly teach
associates different user IDs indicating same user between the facilities, 
Schurenberg at Fig. 107, Para. 0596 teaches that it was known in the art of patient data storage, at the time of filing, to associate a user having a role with different permissions for accessing data from different facilities
associates [...] user IDs indicating same user between the facilities, [Schurenber at Para. 0596 teaches accessing a patient data permission profile that indicates that a user may belong to more than one HDN business (facilities; see Para. 0024) and which is based on the user’s role. Fig. 107 teaches that each role includes a Role Name (interpreted as a user ID).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of patient data storage, at the time of filing, to modify the patient data and controlled access system of Mok to associate a user having a role with different permissions for accessing data from different facilities as taught by Schurenberg, with the motivation of providing increased access to patient data.
Schurenberg may not explicitly teach that the roles are different; however, It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the different roles of Schurenberg with the access of patient data from different HDN businesses of Schurenberg since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution one role for another role for a user (see Schurenberg at Fig. 107, Para. 595) when the user switches between HDM Business access of data (see Schurenberg at Para. 0596). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

REGARDING CLAIM 2
Mok/Schurenberg teaches the claimed integrated multi-facility electronic medical record system of Claim 1. Mok/Schurenberg further teaches
wherein the plurality of terminals each include a processor that
designates a principal facility, and [Mok at Fig. 16-17, Para. 0064 pages tagged with the healthcare provider name (also a principle facility, whatever that means.]
allows document creation, edit, and deletion only in a document category in which the staff have rights to create, edit, and delete a document among document categories at the designated principal facility. [Schurenberg at Para. 0596 teaches that any user meeting the permission profile is allow to add, modify, and delete the patient record (i.e., documents).]

REGARDING CLAIM 3
Mok/Schurenberg teaches the claimed integrated multi-facility electronic medical record system of Claims 1 and 2. Mok/Schurenberg further teaches
wherein the processor of the shared server records, for each user, a facility being currently used, [...], [Mok at Fig. 16-17, Para. 0064 pages tagged with the healthcare provider name (also a facility being currently used). This data is stored by the system.] and, 
when a user and a date are designated, automatically designates the principal facility. [Schurenberg at Para. 0596 teaches that a user is identified. Mok at Fig. 17 teaches that a date is identified and that a Record Provider is identified (interpreted as automatically designating). The Examiner notes that this is merely relabeling facility of Claim 1 with a non-functiuonal label.]
Mok/Schurenberg may not teach recording a facility to be used in the future, and a period of use. However, the limitation claims information/labels that constitute nonfunctional descriptive information that is/are not functionally involved in the recited system. The function described by the system would be performed the same regardless of whether the claimed information/labels was substituted with nothing. Because the Mok and Schurenber each teach storing data (see citations, supra), substituting the information/labels of the claimed invention for the information/labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore, would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the information/labels applied to the stored data of the prior art with any other information/labels because the results would have been predictable. MPEP 2112.01, Section III (see also In re Ngai, Ex Parte Breslow). The Examiner notes that the labels applied to the data do not appear to functionally limit the claim.

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Secor (U.S. Pre-Grant Patent Publication No. 2005/0216314) which discloses a system for allowing access to medical image data located at different entities based on access permissions.
Takenaka et al. (U.S. Pre-Grant Patent Publication No. 2008/0005779) which discloses document-specific distribution policies that allows for distribution based on rights.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594. The examiner can normally be reached 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626